Name: Commission Regulation (EEC) No 499/76 of 5 March 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural policy;  plant product
 Date Published: nan

 No L 59/ 18 Official Journal of the European Communities 6 . 3 . 76 COMMISSION REGULATION (EEC) No 499/76 of 5 March 1976 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as amended by Regula ­ tion (EEC) No 3058/75 (2 ), and in particular Articles 12(2), 15(5) and 16(6) thereof and the corresponding provisions of other Regulations on the common organ ­ ization of the market in agricultural products, HAS ADOPTED THIS REGULATION : Article 1 Article 4(1 ) of Regulation (EEC) No 193/75 is hereby amended to read as follows : ' 1 . No licence or certificate shall be required in respect of products which are not placed in free circulation within the Community or in respect of which export is effected under a customs proce ­ dure which allows importation free of the relevant customs duties, charges having equivalent effect or agricultural levies , or under special arrangements which allow export free of export levies, referred to in Article 9 of Regulation (EEC) No 645/75.' Article 2 Article 6(3) of Regulation (EEC) No 193/75 is hereby amended to read as as follows : ' 3 . The time limits specified in this Regulation shall be :  one hour earlier in Ireland and the United Kingdom outside the period known as Summer Time in those Member States ,  one hour later in the case of other Member States which adopt the period known as Summer Time .' Whereas the purpose of Article 4(1 ) of Commission Regulation (EEC) No 193/75 of 17 January 1975 (3 ), as amended by Regulation (EEC) No 2104/75 (4 ), is to prevent the submission of licences or certificates for operations which do not in the strict sense constitute either imports or exports ; whereas experience has shown that the said Article should be defined also to include operations covered by Article 9 of Commis ­ sion Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the applica ­ tion of the export levies and charges on agricultural products (5 ) ; Whereas following the decision of a Member State to adopt the system of Summer Time with effect from the spring of 1976 Article 6(3) of Regulation (EEC) No 193/75 should be amended ; Whereas , for administrative reasons, provision should be made for the proof required for the release of the security to be furnished within a reasonable time , except in the case of force majeure ; Article 3 There shall be added to Article 18 of Regulation (EEC) No 193/75 a further paragraph numbered 4 which shall read as follows : '4 . Where the proof referred to in Article 17(2) and (3) has not been furnished within the six months following the expiry of the licence, the security shall be forfeit save in case of force majeure.' Article 4 This Regulation shall enter into force on 28 March 1976 . Article 3 shall only apply to licences and certificates issued after the entry into force of this Regulation . Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 306, 26 . 11 . 1975, p. 3 . (3 ) OJ No L 25, 31 . 1 . 1975, p . 10 . f4 ) OJ No L 214, 12 . 8 . 1975 , p . 20 . (s ) OJ No L 67, 14 . 3 . 1975, p . 16 . 6. 3 . 76 Official Journal of the European Communities No L 59/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1976. For the Commission P. J. LARDINOIS Member of the Commission